UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LBC Bioscience Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number 47-4916852 (I.R.S. Employer Identification Number) 11529 N. 120th Street, Suite 01, Scottsdale, AZ 85259; 480-776-0281 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 11529 N. 120th Street, Suite 01, Scottsdale, AZ 85259; 480-776-0281 (Name, address, including zip code, and telephone number, including area code, of agent of service) Copies of communications to: Frank J. Hariton, Attorney-at-Law 1065 Dobbs Ferry Road
